Citation Nr: 0420383	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-06 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for diabetes mellitus as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1962 to February 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The RO denied service connection for 
diabetes mellitus as a result of exposure to herbicides.

The veteran provided testimony at a February 2004 hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  
A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the veteran 
has been furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b).  In this case, 
the veteran has not been provided with notice of what 
specific information and/or specific medical or lay evidence, 
not previously submitted, is necessary to substantiate his 
claim for service connection, what specific evidence, if any, 
he is expected to obtain and submit, what specific evidence 
will be retrieved by VA, and that he should provide any 
evidence in his possession that pertains to the claim.  
Although the statement of the case mentions the VCAA and VA's 
duty to assist the appellant in obtaining relevant evidence, 
it is clear that the duty to notify has not been met in this 
case.  The United States Court of Appeals for Veterans Claims 
has been very specific in requiring explicit notice to a 
claimant concerning the provisions of the VCAA.  To protect 
the veteran's due process rights, further notice is required.

In support of his claim for service connection for diabetes 
mellitus, the veteran has submitted a March 2004 letter from 
D. H. Madoff, M.D., Ph.D.  Dr. Madoff reported that the 
veteran served in Thailand for two to three months in 1963 
and that he was diagnosed with Type 2 diabetes mellitus in 
1996.  He concluded that it was possible that Agent Orange 
exposure in 1963 contributed to the development of the 
veteran's diabetes 33 years later.   

On the basis of the evidence of record, the Board finds that 
a VA examination is warranted to determine the nature and 
etiology of diabetes mellitus.  

Furthermore, the Board notes that the veteran's service 
personnel records are not contained in the claims folder.  
These records should be obtained and associated with the 
claims folder.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file should be reviewed to 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with the decision of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent, to include obtaining all 
available treatment records.

2.  The AMC should contact the National 
Personnel Records Center (NPRC) and 
obtain all service personnel records for 
the veteran.  The AMC should clearly 
document in the claims file all requests 
for such evidence and the responses 
received.  

3.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature and severity of any 
diabetes mellitus.  The examining 
physician is requested to review 
pertinent documents in the claims file, 
including the service medical records, in 
detail and to render an opinion as to 
whether it is at least as likely as not 
that the veteran's diabetes mellitus, if 
currently diagnosed, is of in-service 
origin or otherwise related thereto.  The 
examiner should specifically comment on 
Dr. Madoff's March 2004 opinion.  The 
examiner should provide a complete 
rationale for all conclusions reached.  

3.  Following completion of the above, 
the AMC should review the evidence and 
readjudicate the veteran's claim.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 


Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


